                 Case 2:20-cr-00013-JCC Document 20 Filed 08/12/20 Page 1 of 3



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR20-0013-JCC
10                               Plaintiff,                 ORDER
11          v.

12   ROSETTA ROGERS,

13                               Defendant.
14

15          This matter comes before the Court on Defendant’s motion to proceed with a telephonic
16   or video sentencing (Dkt. No. 19). Having thoroughly considered the motion and the relevant
17   record, the Court finds oral argument unnecessary and hereby GRANTS the motion for the
18   reasons explained herein.
19   I.     BACKGROUND
20          On February 3, 2020, Defendant pleaded guilty to one count of extortionate
21   communications in violation of 18 U.S.C. § 875(d). (See Dkt. Nos. 8–10.) Defendant’s
22   sentencing hearing was initially scheduled to occur on April 21, 2020. (See Dkt. Nos. 12–13.)
23   Defendant’s sentencing has since been rescheduled twice due to the COVID-19 pandemic and
24   once at Defendant’s request and is presently scheduled to occur on August 25, 2020. (See Dkt.
25   Nos. 13–14, 18.) Defendant now moves to proceed with her sentencing via a telephonic or video
26   conference. (Dkt. No. 19 at 1.) Defendant “consents to a video or telephonic sentencing hearing”


     ORDER
     CR20-0013-JCC
     PAGE - 1
                   Case 2:20-cr-00013-JCC Document 20 Filed 08/12/20 Page 2 of 3




 1   and states that the Government does not oppose her request. (See id.)

 2   II.      DISCUSSION

 3            On March 30, 2020, Chief Judge Ricardo S. Martinez issued General Order 04-20, which

 4   states in relevant part,

 5            The use of video conferencing or telephone conferencing for felony pleas under
              Fed. R. Crim. P. 11 and felony sentencings under Fed. R. Crim. P. 32 is hereby
 6            authorized provided that the district judge in a particular case finds for specific
              reasons that the plea or sentencing in that case cannot be further delayed without
 7            serious harm to the interests of justice. In cases that can be further delayed without
 8            such harm, the district judge should instead continue the sentencing or trial date.
     W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020); see W.D. Wash., General Order 11-
 9
     20, at 2 (July 30, 2020) (continuing General Order 04-20 through September 8, 2020).
10
              Under General Order 11-20, in-person criminal hearings in the Seattle Courthouse of the
11
     Western District of Washington will not resume until at least September 8, 2020. See W.D.
12
     Wash., General Order 11-20, at 1–2 (July 30, 2020). Thus, absent the Court’s intervention,
13
     Defendant cannot be sentenced in person until at least September 8, 2020, despite having pleaded
14
     guilty over six months ago. (See Dkt. Nos. 8–10.) Defendant will be prejudiced if her sentence is
15
     delayed until in-person hearings resume because the “parties’ agreement contemplates no jail
16
     time” and Defendant has an interest in the speedy resolution of this matter. (See Dkt. No. 19 at
17
     2.) The Court therefore FINDS that Defendant’s sentencing “cannot be further delayed without
18
     serious harm to the interests of justice.” W.D. Wash., General Order 04-20, at 2–3 (Mar. 30,
19
     2020).
20
     III.     CONCLUSION
21
              For the foregoing reasons, Defendant’s motion to proceed with a telephonic or video
22
     sentencing (Dkt. No. 19) is GRANTED. Defendant’s remote sentencing will occur on August 25,
23
     2020, at 10:00 a.m.
24
              //
25
              //
26


     ORDER
     CR20-0013-JCC
     PAGE - 2
              Case 2:20-cr-00013-JCC Document 20 Filed 08/12/20 Page 3 of 3




 1         DATED this 12th day of August 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0013-JCC
     PAGE - 3
